[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PRETRIAL ORDER
1.) On or before February 16, 1994, the defendant shall inspect all baseball cards in the plaintiff's possession at the plaintiff's place of business and shall make a demand for the value of his one half interest therein on or before said date.
2.) On or before February 16, 1994, the defendant shall complete his search and shall produce the results of the search for inspection by the plaintiff, all summaries and day sheets, monthly, quarterly and annual summaries and all credit card statements.
MOTTOLESE, J.